DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 7/29/2022. Amendments received on 7/29/2022 have been entered. Claims 1-23 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20170058783A).
As of claims 1 and 14, Kim discloses a beacon circuit (via reader 200; see fig. 1), the beacon circuit comprising: 
a transmitter (via reader 200; see page 2, lines 30-35);
 wherein the beacon circuit is configured to repetitively transmit a beacon signal to initiate subsequent communication with a receiver (via reader 200 transmitting a beacon signal through a narrowband channel to initiate subsequent communication with a tag 100; see page 2, lines 30-35) ; wherein the energy use for the beacon signal employs a communication channel (via narrowband channel) which consumes less power than a communication channel (via UWB-channel; see page 2, lines 30-35) for the subsequent communication and wherein the beacon signal comprises an indication of time of the subsequent communication ( see page 2, lines 30-35 “a tag 100 receives a beacon signal from a reader 200 through a narrowband channel and is allocated a time slot (TS)”).  
Recitation “for use with electronic locks” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
As of claim 2, Kim discloses communication for the subsequent communication is based on ultra-wideband, UWB (via UWB; see page 2, lines 30-35), while the communication channel for the beacon signal is more narrowband than UWB (via narrowband channel; see page 2, lines 30-35).  
As of claim 6, Kim discloses that the beacon signal comprises a slot rate for the subsequent communication see page 2, lines 30-35 “a tag 100 receives a beacon signal from a reader 200 through a narrowband channel and is allocated a time slot (TS)”.  
As of claim 15, Kim discloses establishing the subsequent communication in correspondence with the indication of time (see page 2, lines 30-36 “a tag 100 receives a beacon signal from a reader 200 through a narrowband channel and is allocated a time slot (TS). And transmits the position signal to the allocated time slot through the UWB channel”).  
As of claim 16, Kim discloses communication for the subsequent communication is based on ultra-wideband, UWB (via UWB; see page 2, lines 30-35), while the communication channel for the beacon signal is more narrowband than UWB (via narrowband channel; see page 2, lines 30-35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20170058783A) and further in view of Lee (KR 101861057, provided in the IDS).
As of claims 3 and 17, Kim discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the beacon signal comprises an identity of the device of the beacon circuit.  
	Lee discloses that a digital door lock transmits beacon signal comprising a beacon identification information packet for identifying a digital door lock ( page 4, last three lines).
	From the teaching of Lee it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Kim to include the function of including an identifier in the beacon signal as taught by Lee in order to identify the beacon transmitting device.
As of claim 11, Lee discloses an access control device comprising the beacon circuit according to claim 1 (via digital door lock; see abstract).
Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20170058783A) and further in view of Thanayankizil (US Pub 2018/0035245).
As of claims 4-5 and 18-19, Kim discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the beacon signal comprises communication capabilities supported by the device of the beacon circuit wherein the capabilities comprise any one or more of supported bitrate(s), supported frequencies, supported communication protocol(s), supported communication protocol version(s).  
Thanayankizil discloses an access point periodically transmitting a beacon frame wherein beacon frame contains a header, a body, and a frame check sequence (FCS). The beacon frame can include information about the transmitting device (e.g., supported frequency channels, network information, and device information), metadata (e.g., timestamps), traffic information (e.g., a traffic indication map (TIM)), etc (see paragraph [0048]).
From the teaching of Thanayankizil it would have been it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Kim to transmitting beacon frame containing communication capability of the transmitting device as taught by Thanayankizil since it is well known in the art that the beacon frame comprises such information to notify the receiving device of the communication capabilities of the transmitting device.	
Claims 7-10 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20170058783A) and further in view of Shen (WO 2018/081894).
As of claims 7 and 20, Kim discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the beacon signal comprises connection data that is usable for establishing the communication channel for the subsequent communication.  
Shen discloses that the beacon signal comprises network connection parameter which are used by a beacon receiving device to set network connection (via beacon frame including an identification section (or ID) to advertise that the RSH can provide wireless access to the network, which may also indicate the backhaul service provider name and a list of network parameters such as IP address/mask, or VLAN setting specified by backhaul service provider, that may be used by an IVSD to set its network connection parameters (see paragraphs [0005] and [0061]-[0066])).
From the teaching of Shen it would have been it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Kim to transmitting beacon frame containing connection parameter as taught by Shen since it is well known in the art that the beacon frame comprises such information to establish network connection.
As of claims 8 and 21, Shen discloses that the connection data comprises an identifier of a network to use for the communication channel for the subsequent communication (via beacon frame including an identification section (or ID) to advertise that the RSH can provide wireless access to the network, which may also indicate the backhaul service provider name and a list of network parameters such as IP address/mask, or VLAN setting specified by backhaul service provider, that may be used by an IVSD to set its network connection parameters (see paragraphs [0061]-[0066]). 
As of claims 9 and 22, even though not explicitly disclosed the Examiner takes official notice that it is well known in the art that the beacon signal is encrypted in order to protect the transmitted data.  
As of claims 10 and 23, Shen discloses that the beacon signal comprises a password for the network to use for the subsequent communication (via beacon frame including an identification section (or ID) to advertise that the RSH can provide wireless access to the network, which may also indicate the backhaul service provider name and a list of network parameters such as IP address/mask, or VLAN setting specified by backhaul service provider, that may be used by an IVSD to set its network connection parameters (see paragraphs [0061]-[0066]). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20170058783A) and further in view of Murar et al. (US Pub 2017/0236346).
As of claim 12, Kim discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that a key device comprising the beacon circuit.
Murar discloses a key device (via fob 12) comprising a beacon circuit (see paragraphs [0079] and [0087]).
From the teaching of Murar it would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a key device with a beacon circuit as taught by Murar in order to locate and detect the key device by a lock (see paragraph [0079] and [0087]).  
As of claim 13, Murar discloses that the key device forms part of a smartphone (via device 12 being a key fob or mobile phone; see paragraph [0050]).  
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
As of independent claims, Applicant argues that Kim fails to disclose the feature of claim 1 reciting “the beacon signal comprises an indication of time of the subsequent communication.” The Examiner respectfully disagrees.
Applicant states “When addressing this limitation, the Examiner refers to page 2, lines 30-35 of Kim, which provide "a tag 100 receives a beacon signal from a reader through a narrowband channel and is allocated a time slot (TS)." See Office Action mailed April 29, 2022 at page 3. While Kim appears to disclose allocation of a time slot, there is no mention of any beacon signal comprising such an allocation.” Examiner respectfully disagrees.
Kim (page 6, lines 3-7) states “The tag control unit 130 may receive a beacon signal through the first communication chip 110 to be allocated a time slot and transmit and receive a position signal through the second communication chip 120 in the allocated time slot”. Based on this passage it can be seen that the beacon signal comprises an indication of time (time slot) of the subsequent communication.
In response to applicant's argument that “there is not reason why the skilled person would add the identifier of Lee to the solution of Kim”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, reader 200 could communicate with a tag by including an identifier of the reader in the beacon signal and would lead to a predictable result of enabling communication between the reader and the tag where the reader is identified to the tag.
Based on the explanation given above it is the Examiner’s position that the references applied disclose the invention as claimed in the present application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/           Primary Examiner, Art Unit 2683